Title: Virginia Delegates to Benjamin Harrison, 21 January 1783
From: Virginia Delegates
To: Harrison, Benjamin


Sir.
Phila: 21st. Janry 1783.
The Post which arrived late yesterday evening brought us your Excellencys letters of the 4th. and 11th. with their several inclosures. we shall loose no time in carrying into execution the intentions of the Executive respecting the settlement with Mr. Nathan and communicate the result to your Excellency. the other matters from the Assembly shall also be duly attended to. we hope it will be convenient for the Treasurer in the begining of next month to furnish us with a supply. very respectfully we are
yr Excellencys obed hum: servts:
James Madison jr.Jos: Jones
